

Exhibit 10.2


ADVISORY BOARD MEMBER
CONSULTING AGREEMENT




This ADVISORY BOARD MEMBER CONSULTING AGREEMENT (the “Agreement”), dated
September 20, 2007, by and between MILLENNIUM CELL INC., a Delaware corporation,
(the “Company”), and [__________], an individual (the “Consultant”).
 
RECITALS
 
WHEREAS, the Company is engaged in the development of hydrogen battery
technology for use in portable electronic devices and remote power applications
for the, military, medical, industrial and consumer markets (the “Business”);
 
WHEREAS, the Company has established an advisory board (the “Advisory Board”) to
assist the Board of Directors and senior management of the Company in promoting
the Company’s products and technology to the appropriate government and military
agencies and prime military contractors with the objective of enhancing the use
of the products and the widespread adoption of the technology in a wide range of
targeted applications (the “Advisory Board Purpose”).
 
WHEREAS, the Consultant has demonstrated extensive knowledge, skill and
expertise in areas related to the Advisory Board Purpose;
 
WHEREAS, the Company desires to retain the benefit of the Consultant’s services
as a member of the Advisory Board;
 
WHEREAS, the Company also desires to (i) keep confidential and secret all
information the Consultant has regarding the operations of the Business and (ii)
secure the Consultant’s agreement not to compete with the Business under the
certain circumstances and for the certain time periods described in this
Agreement;
 
WHEREAS, the Consultant understands the necessity of keeping the aforementioned
information confidential and secret, recognizes the proprietary nature of such
information and agrees not to compete with the Business under the certain
circumstances and for the certain time periods specified in this Agreement;
 
WHEREAS, the Company is willing to compensate the Consultant for his services as
a consultant to the Company and member of the Advisory Board, together with his
noncompetition and nondisclosure covenants, all upon the terms, covenants and
conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the compensation paid hereunder, the mutual
covenants, agreements and promises hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby agreed
and acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 

--------------------------------------------------------------------------------


 

(1)
Definitions.

 

(a)
“Affiliate” means any Person (as hereinafter defined) now or hereafter
controlling, controlled by, or under common control with another Person.

 

(b)
“Area” means (i) the Borough of Eatontown, New Jersey, Monmouth County, New
Jersey, the adjacent counties in New Jersey, the rest of the State of New
Jersey, the states contiguous thereto, and each other state in the United States
where the Company conducts the Business or has conducted the Business.

 

(c)
“Board” means the Board of Directors of the Company.

 

(d)
“Commencement Date” means the date of this Agreement.

 

(e)
“Consulting Fee” has the meaning set forth in Section 3.

 

(f)
“Consulting Period” has the meaning set forth in Section 2(a).

 

(g)
“Ordinary Course of Business” means the conduct of the business and affairs of
the Company or its Affiliates in the usual and ordinary course and in a manner
which advances the purposes and is in the best interest of the Company and its
Affiliates.

 

(h)
“Person” means any individual, corporation, firm, partnership, limited liability
company or other business entity whether or not such entity is operated for
profit.

 

(i)
“Proprietary Information” means all information or data with respect to the
conduct or details of the Business (whether constituting a trade secret or not)
including, without limitation, methods of operation, customers and customer
lists, supplier lists, sales data, details of contracts with customers,
consultants, suppliers or employees, products, proposed products, former
products, proposed, pending or completed acquisitions of any company, division,
product line or other business unit, prices and pricing policies, fees, costs,
patents, trademarks, trade names, plans, designs, drawings, specifications,
models, programs, cards, tapes , disks, printouts, manuals, guides, notes,
technology, inventions, trade secrets, know-how, software, marketing methods,
policies, plans, personnel, suppliers, competitors, markets or other specialized
information or proprietary matters of the Company.

 

(j)
“Publicly Traded” with respect to the Common Stock, means listed for trading on
any national or regional securities exchange or the OTC Bulletin Board.

 

(k)
“VP of Government Relations” means the Vice President of Government Relations of
the Company.

 

(2)
Consulting Period and Duties with the Company.

 
2

--------------------------------------------------------------------------------


 

(a)
Consulting Period. During 2007, the Consultant shall be available as a
consultant to the Company from the date hereof (the “Commencement Date”) through
and including December 31, 2007. Thereafter, and provided that the Consultant
continues to serve as a consultant to the Company, the consulting period shall
continue for consecutive periods of one (1) year each. The period during which
the Consultant shall be available as a consultant to the Company shall be
referred to herein as the “Consulting Period.” Notwithstanding anything
contained herein with respect to the term of the Consulting Period, the Company
may at any time terminate this Agreement pursuant to Section 6 hereof upon
giving notice to the Consultant to such effect.

 

(b)
Effectiveness. This Agreement shall become effective upon the occurrence of
both: (a) the authorization by the Board with respect to the establishment of
the Advisory Board and the approval of the charter thereof, and (b) approval by
the Board of this Agreement.

 

(c)
Duties. During the Consulting Period, the Consultant shall make himself
available to perform such promotional, consulting, informational and analytical
services as may reasonably be requested by the Company (the “Consulting
Services”). The Consultant shall report directly to both the VP of Government
Relations and to the Chairman of the Advisory Board and shall use his best
efforts to further the Advisory Board Purpose. The Consulting Services shall
include the following:

 

(i)
act as a member of the Advisory Board and attend a maximum of four (4) meetings
of the Advisory Board per year in a location in the Washington DC area
designated by the VP of Government Relations;

 

(ii)
communicate with the Chairman of the Advisory Board, and the VP of Government
Relations and other employees of the Company, as appropriate, to stay abreast of
the Company’s products and technology development initiatives;

 

(iii)
promote the Company’s products and technology to the appropriate government and
military agencies and prime military contractors with the objective of enhancing
the use of those products and the widespread adoption of the technology in a
wide range of targeted applications;

 

(iv)
recommend improvements to and revisions in the Company’s strategy and approach
to selling and marketing its products and technology to government and military
agencies and prime military contractors; and

 

(v)
introduce appropriate Company personnel to key decision makers in government and
military agencies and prime military contractors to enhance credibility and
confidence in the Company’s products and technology.

 
3

--------------------------------------------------------------------------------


 

(d)
Company Policies. The Consultant agrees to comply with all policies applicable
to him of the Company in effect from time to time, including without limitation,
the Company’s insider trading policy and guidelines with respect to certain
transactions in Company securities, as approved by the Board and in effect from
time to time (the “Insider Trading Policy”). The Consultant acknowledges that by
being a member of the Advisory Board and a party to this Agreement he is an
“Insider” under the Insider Trading Policy. The Consultant agrees that he will
refrain from trading in any of the Company’s securities without first complying
with the Company’s “pre-clearance” process as set out in the Insider Trading
Policy. The Consultant hereby certifies that he has carefully read and
understands and agrees to comply with the Insider Trading Policy, a copy of
which was distributed to the undersigned along with this Agreement. The
Consultant further agrees that he will certify to the Company that he has
carefully read, understands and agrees to comply with the Insider Trading Policy
at each such time as the Board has approved an amended and/or restated Insider
Trading Policy.

 

(3)
Compensation. For each full year during which the Consultant serves as a
consultant to the Company in accordance with the terms of this Agreement (and
prorated (based upon a year consisting of 365 days) for 2007 and for any other
less than full year period during which the Consultant so serves as a consultant
to the Company), the Company shall pay to the Consultant, and the Consultant
shall accept from the Company in full payment for the Consulting Services
rendered to the Company pursuant to Section 2 hereof and for the Consultant’s
nondisclosure and noncompetition covenants pursuant to Sections 7 and 8,
respectively, the following compensation:

 

(a)
an honorarium in an amount as determined by the Board of Directors of the
Company (which for the remainder of 2007 shall be based upon a full year
honorarium equal to Five Thousand Dollars ($5,000));

 

(b)
an amount equal to One Thousand Dollars ($1,000) in compensation for each
Advisory Board meeting the Consultant attends.

 

(c)
subject to the approval by the Board, the Consultant will receive a grant of
options to purchase such number of shares of the Company’s common stock, par
value $0.001 per share, as the Board of Directors of the Company shall determine
(which for the remainder of 2007 shall be based upon a full year stock option
award consisting of Fifteen Thousand (15,000) shares of the Company’s common
stock), (the “Options”) under the Company’s Amended and Restated 2000 Stock
Option Plan subject to the terms and conditions of a Stock Option Grant
Agreement to be entered into by the Company and the Consultant upon approval by
the Board.

 

(4)
Expenses. The Company shall reimburse the Consultant for reasonable travel and
other business expenses that are incurred by the Consultant in the performance
of the Consulting Services upon the presentation to the Company of appropriate
written documentation for such expenses.

 
4

--------------------------------------------------------------------------------


 

(5)
Independent Contractor. The Consultant and the Company agree that for the
purposes of this Agreement, the Consultant shall be an independent contractor
and not an employee of the Company. Except for the compensation and expense
reimbursement provided for in Sections 3 and 4, respectively, the Consultant
will not be entitled to any salary or other compensation from the Company and
will not receive any employee benefits or any sick, holiday or vacation pay from
the Company. The Company will not withhold income taxes or pay social security
or unemployment taxes for the Consultant, and the Consultant will be responsible
for all income and other tax liability arising out of this Agreement. The
Consultant shall have no authority to enter into contracts which bind the
Company or otherwise create obligations on the part of the Company.

 

(6)
Termination of Consultancy. The Company shall have the right to terminate this
Agreement at any time during the term of this Agreement for any reason. Upon
such termination, the Company shall have no further liability for compensation
or other benefits to the Consultant under this Agreement except for such amounts
that have been earned prior to the date of termination and remain unpaid as of
such date.

 

(7)
Nondisclosure.

 

(a)
The Consultant covenants and agrees that, at all times from and after the
Commencement Date, he shall keep completely confidential and retain in strictest
confidence and shall not directly or indirectly disclose, communicate or divulge
to any Person other than the Company and its Subsidiary, and their respective
employees, officers and agents, to whom such disclosure is necessary in the
Ordinary Course of Business, or use for the benefit of any Person other than the
Company or its Subsidiaries, any Proprietary Information. The restriction
contained in the preceding sentence shall not apply to any Proprietary
Information that (i) is a matter of public knowledge on the Commencement Date,
(ii) becomes a matter of public knowledge after the Commencement Date solely
from a source other than the Consultant or any other Person subject to an
obligation of confidentiality to the Company or (iii) is required by law or by
the order of any court or government agency, or in any litigation or similar
proceeding to be disclosed; provided, that the Consultant shall, prior to making
such legally required or compelled disclosure, notify the Company in order to
permit the Company to seek an appropriate protective order and, upon such
disclosure, shall request confidential treatment thereof.

 

(b)
All Proprietary Information shall be, become and remain the exclusive property
of the Company. Upon the termination of the Consulting Period, all originals,
copies and reprints of the Proprietary Information in the Consultant’s
possession, custody, or control shall be promptly surrendered and/or delivered
to the Company, and the Consultant shall thereafter make no further use, either
directly or indirectly, of any such Proprietary Information, provided that the
Consultant shall not be obligated to deliver to the Company or prohibited from
using such written information as is a matter of public knowledge through no
action on his part on or prior to the date of the termination of the Consulting
Period (whether pursuant to this Agreement or otherwise).

 
5

--------------------------------------------------------------------------------


 

(8)
Covenants Not to Compete.

 

(a)
The Consultant covenants and agrees that he will not at any time during the
Consulting Period, directly or indirectly, for himself or through or on behalf
of any other Person, whether as employee, owner, partner, agent, director,
officer, consultant, or shareholder (except as the holder of not more than one
percent (1%) of the outstanding shares of a corporation whose shares are
Publicly Traded) or in any other capacity, do any of the following: (i) invest
in, carry on, engage in or conduct or become involved in the Business or propose
to engage in the Business within the Area, (ii) establish any Person that
engages in the Business or proposes to engage in the Business within the Area,
(iii) be affiliated or connected with any Person that engages in the Business or
proposes to engage in the Business in the Area, (iv) solicit, divert or accept
business from or otherwise take away or interfere with any customer of or
supplier to the Company, or any distributor or seller of products of the
Company, including without limitation any Person who was a customer, supplier or
distributor or whose business was being pursued by the Company (A) during the
period in which he serves as a consultant to of the Company or (B) one (1) year
after the date as of which he ceases to serve as a consultant tothe Company (v)
solicit or attempt to solicit the employment of any Person employed by the
Company or any of its Affiliates or in any manner induce or attempt to induce
any Person employed by the Company or any of its Affiliates to leave such
employment.

 

(b)
The Consultant hereby acknowledges that the scope and duration of the
restriction imposed in the provision set forth above are fair and reasonable and
are reasonably required for the protection of the Company’s proprietary
information and the goodwill associated with the Business. It is the desire and
intent of the parties that such provisions shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any portion or
provision set forth above is declared illegal, invalid, or unenforceable by a
court of competent jurisdiction, then this Agreement shall be deemed amended to
modify or delete therefrom the portion thus declared illegal, invalid, or
unenforceable, and the remainder of this Agreement (or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal, invalid, or unenforceable) will not be affected thereby, and
each portion and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law. In the event that any of the provisions set
forth above are determined by any court of competent jurisdiction to be
unenforceable by reason of excessive scope, geographic area, or duration, such
provisions will be deemed to extend only to the maximum scope, geographic area,
and duration as to which it may be enforceable, and the court shall revise the
restrictions contained herein to cover such maximum scope, geographic area, and
duration. For the purposes of this Section 8, the parties hereto agree that the
covenants contained in Section 8(a) shall be construed as a series of separate
covenants, one for each geographical subdivision which comprises the Area and,
except for geographic coverage, each separate covenant shall be deemed
identical.

 
6

--------------------------------------------------------------------------------


 

(9)
Acknowledgments; Injunctive Relief. The Consultant acknowledges the confidential
and secret nature of the Proprietary Information. The Consultant also
acknowledges that the Company has devoted considerable time, expense and other
resources to the development or acquisition of the Proprietary Information. In
light of this expenditure of time, money and resources by the Company, the
Consultant further acknowledges (i) that all of the Proprietary Information has
great economic value and is proprietary to the Company, (ii) that his violation
of this Agreement would cause the Company to suffer irreparable damage and (iii)
that the character, periods and geographical areas and the scope of restrictions
on the Consultant’s activities during the Consulting Period are fair and
reasonably required for the protection of the Company. Therefore, in addition to
any other remedies which the Company may have under this Agreement or otherwise,
the Company shall be entitled to apply to any court of competent jurisdiction
for an injunction restraining the Consultant from committing or continuing any
violation of Sections 7 or 8 of this Agreement, and the Consultant shall not
object to such application except to litigate whether, in fact, he has violated
Sections 7 and/or 8 of this Agreement.

 

(10)
Notice.All notices, requests, consents and other communications hereunder shall
be deemed given: (i) when delivered if delivered personally (including by
courier); (ii) on the third day after mailing, if mailed, postage prepaid, by
registered or certified mail (return receipt requested); (iii) on the day after
mailing if sent by a nationally recognized overnight delivery service which
maintains records of time, place, and receipt of delivery; or (iv) upon receipt
of a confirmed transmission, if sent by telex, telecopy or facsimile
transmission, in each case to the parties at the following addresses or to other
such addresses as may be furnished in writing by one party to the other in
accordance herewith, except that notices of change of address shall be effective
only upon receipt:

 
If to the Consultant:
 
[__________________]
[__________________]
[__________________]
[__________________]


If to the Company:
 
Vice President Administration
Millennium Cell Inc.
One Industrial Way West
Eatontown, New Jersey 07724
Fax: (732) 542-4010


7

--------------------------------------------------------------------------------


 
The Consultant shall promptly notify the Company in writing, in accordance
herewith, of any change of address during the Consulting Period.
 

(11)
Disclosure. The Consultant acknowledges that the identity of the Consultant may
be publicly disclose and highlighted in the Company’s press releases, filings
and submissions to the U.S. Securities and Exchange Commission, and by any other
means selected by the Company.

 

(12)
Invalid or Unenforceable Provisions. In the event that any part of this
Agreement shall be held to be unenforceable or invalid, the remaining parts
thereof shall nevertheless continue to be valid and enforceable as though the
invalid portions were not a part hereof.

 

(13)
Benefit and Burden. This Agreement shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective legatees, distributees,
executors, administrators, personal or legal representatives, successors and
permitted assigns.

 

(14)
Indemnification. The Consultant agrees to save and hold the Company harmless
from and against any claim, loss or damage whatsoever (including reasonable
attorneys’ fees and other costs of enforcement of this Agreement) arising out of
a breach by the Consultant of his obligations under this Agreement. The
foregoing shall be in addition to, and not in limitation of, any rights the
Company may have against the Consultant arising out of or in connection with
this Agreement.

 

(15)
Modifications. No change or modification of this Agreement shall be valid unless
the same is in writing and signed by all the parties hereto. No waiver of any
provision of this Agreement shall be valid unless in writing and signed by the
party against whom it is sought to be enforced. The failure of either party at
any time to insist upon strict performance of any condition, promise, agreement
or understanding set forth herein shall not be construed as a waiver or
relinquishment of the right to insist upon strict performance of the same or
other conditions, promises, agreements or understandings at a future time.

 

(16)
Entire Agreement. This Agreement contains all of the promises, agreements,
conditions, understandings, warranties and representations between the parties
hereto with respect to the subject matter hereof, and there are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, express or implied, between them with respect to such matters other
than as set forth herein. Any and all prior agreements between the parties
hereto with respect to such matters are hereby revoked and are deemed null and
void. This Agreement is intended by the parties to bean integration of any and
all prior agreements or understandings, oral or written, with respect to the
subject matter hereof.

 

(17)
Governing Law. This Agreement, including without limitation, the interpretation,
construction, validity and enforceability thereof, shall be construed and
enforced in accordance with and governed by the laws of the state of New York,
without regard to such jurisdiction’s conflict of laws principles.

 
8

--------------------------------------------------------------------------------


 

(18)
Forum Selection And Consent to Jurisdiction. Any legal action or proceeding with
respect to this Agreement may be brought in any state or federal court in the
county of New York, in the state of New York and, by the execution and delivery
of this Agreement, the Company and the Consultant each hereby irrevocably
accepts for itself or herself and in respect of any of its or her property,
generally and unconditionally, the jurisdiction of the aforesaid courts. The
Company and the Consultant further irrevocably consent to the service of process
out of any of the aforementioned courts in any such action or proceeding by hand
delivery or by registered or certified mail, postage prepaid, to the Company or
the Consultant at the addresses set forth in Section 10, such service to become
effective upon hand delivery (including by courier) or ten (10) days after such
mailing. The Company and the Consultant hereby irrevocably waive to the fullest
extent they may effectively do so, any objection they may have to venue and the
defense of an inconvenient forum to the maintenance of such actions or
proceedings.

 

(19)
Headings. The headings and other captions in this Agreement are for convenience
and reference only and shall not be used in interpreting, construing or
enforcing any of the provisions of this Agreement.

 

(20)
Survival. Notwithstanding anything contained in this Agreement to the Contrary,
the covenants contained in Sections 7 and 8 shall survive the termination of
this Agreement.

 

(21)
Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed an original and both of which, taken together, shall constitute
one and the same instrument. Any such counterpart may be executed by facsimile
signature with only verbal confirmation, and when so executed and delivered
shall be deemed an original and such counterpart(s) together shall constitute
only one original.



[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

        MILLENNIUM CELL INC.  
   
   
    By:   /s/ George C. Zalepa  

--------------------------------------------------------------------------------

Name: George C. Zalepa   Title: Vice President Administration

 

        CONSULTANT:  
   
   
               

--------------------------------------------------------------------------------

Name:

 
10

--------------------------------------------------------------------------------


 